        Case 1:19-cv-00632-JDP Document 16 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                     Case No. 1:19-cv-00632-JDP
      MELISSA FAIRFIELD,
12                                                     ORDER DENYING PLAINTIFF’S SECOND
                    Plaintiff,                         MOTION FOR APPOINTMENT OF COUNSEL
13
              v.                                       ECF No. 15
14
      CRISTANO CORPUZ, R.N., et al.,
15
                    Defendants.
16

17

18           Plaintiff Melissa Fairfield is a state prisoner proceeding without counsel in this action
19   brought under 42 U.S.C. § 1983. On April 30, 2020, plaintiff filed a second motion requesting
20   appointment of counsel. ECF No. 15. Plaintiff submits that he lacks any understanding of
21   complex legal issues. Id. For the reasons stated in the court’s earlier order, see ECF No. 12,
22   plaintiff’s renewed motion is again denied without prejudice. The court may revisit this issue at a
23   later stage of the proceedings if the interests of justice so require.
24

25

26
27

28


                                                         1
       Case 1:19-cv-00632-JDP Document 16 Filed 05/18/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 18, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
